DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on April 25, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claim 15 and has newly added claims 36 and 37.  
Claims 15 and 34-37 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 has been amended to include the phrase “reflecting surface configured to directly return the portion of the light beam to the semiconductor laser light source” that is not positively supported by the specification of originally filed.  As shown in Figure 9 of the instant application, the reflecting surface returns a portion of the light to the semiconductor via several optical elements.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 has been amended to include the phrase “reflecting surface configured to directly return the portion of the light beam to the semiconductor laser light source” that is confusing and indefinite since it is not clear how to interpret “directly return”.  In light of Figure 9 of the instant application, the reflecting surface returns the portion of the light via several optical elements to the semiconductor, this phrase therefore is interpreted as the reflecting surface reflects the portion of the light beam that may passes through several optical elements.  Clarification and correction are required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Tatsuno et al (PN. 4,759,628) in view the US patent application publication by Masood (US 2010/0080253 A1).
Claim 15 has been amended to necessitate the new ground of rejection.  
Tatsuno et al teaches a holographic observation method that is comprised of a step of emitting a light beam generated by driving a laser diode light source serves as the semiconductor light source with an electric current having an alternating-current component (please see Figures 3, 9(a) and 9(b)) imposed on the semiconductor laser light source and casting the light beam emitted from the semiconductor laser light source to an observation object (10), the step of forming a hologram, on a photodetector (6, CCD), by causing a light beam transmitted through the observation object to interfere with a reference light beam and the step of obtaining information on the observation object by performing image processing on the hologram via the photodetector (6, CCD, please see columns 4-7).  
With regard to the phrase “a drive current comprising a direct current superimposed with an alternating-current component to the semiconductor laser light source”, Tatsuno et al, shown in Figures 9(a) and 9(b), further teaches that the semiconductor laser light source is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  This means the semiconductor laser light source is driven by a drive current comprising a direct current superimpose with an alternating current component.  
Claim 15 further includes the phrase “lowering coherency of the light beam by returning a portion of the light beam emitted from the semiconductor laser light source back to the semiconductor laser light source … where a reflecting member having a reflecting surface for returning the portion of the light beam is arranged to be on an optical axis of the light beam emitted from the semiconductor laser source and in an orientation that allows a normal line of the reflecting surface to be inconsistent with the optical axis”.  
This reference does not teach such explicitly.  Masood in the same field of endeavor teaches a method for driving semiconductor laser source wherein an optical feedback device (221, Figure 2 or 721, Figure 7) that is arranged on an optical axis of the light beam emitted from the semiconductor laser source (201, or 761-763) to return a portion of the light beam emitted from the laser light source back to the semiconductor laser light source to create coherence collapse or lowering coherency of the semiconductor laser light source in order to reduce the speckle noise, (please see paragraphs [0031], [0032] and [0049]).  The optical feedback device comprising a reflecting surface (771) that has a normal line of the reflecting surface to be inconsistent with the optical axis. It would then have been obvious to one skilled in the art to apply the teachings of the Masood to modify the holographic observation method of Tatsuno to include an optical feedback device to reduce the coherency of the semiconductor laser light source for the benefit of reducing unwanted speckle noise.  
Claim 15 has been amended to include the phrase “reflecting surface configured to directly return the portion of the light beam to the semiconductor laser light”.  This phrase is rejected under 35 USC 112, first and second paragraphs for the reasons stated above.  This feature is being examined in the broadest interpretation stated above.  
Masood teaches that the reflecting surface (771, and 772, Figure 7) returns the portion of the light via reflective means that is directly to the laser light sources, in the interpretation as Figure 9 of the instant application.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Tatsuno et al (PN. 4,759,628) in view the US patent issued to Kappeler (PN. 5,946,333) and US patent issued to Fujita et al (PN. 4,677,630). 
Claim 15 has been amended to necessitate the new grounds of rejection. 
Tatsuno et al teaches a holographic observation method that is comprised of a step of emitting a light beam generated by driving a laser diode light source serves as the semiconductor light source with an electric current having an alternating-current component (please see Figures 3, 9(a) and 9(b)) imposed on the semiconductor laser light source and casting the light beam emitted from the semiconductor laser light source to an observation object (10), the step of forming a hologram, on a photodetector (6, CCD), by causing a light beam transmitted through the observation object to interfere with a reference light beam and the step of obtaining information on the observation object by performing image processing on the hologram via the photodetector (6, CCD, please see columns 4-7).  
With regard to the phrase “a drive current comprising a direct current superimposed with an alternating-current component to the semiconductor laser light source”, Tatsuno et al, shown in Figures 9(a) and 9(b), further teaches that the semiconductor laser light source is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  This means the semiconductor laser light source is driven by a drive current comprising a direct current superimpose with an alternating current component.  
Claim 15 further includes the phrase “lowering coherency of the light beam by returning a portion of the light beam emitted from the semiconductor laser light source back to the semiconductor laser light source … where a reflecting member having a reflecting surface for returning the portion of the light beam is arranged to be on an optical axis of the light beam emitted from the semiconductor laser source and in an orientation that allows a normal line of the reflecting surface to be inconsistent with the optical axis”.  
This reference does not teach such explicitly.   Kappeler in the same field of endeavor teaches a method for operating a semiconductor laser light source wherein an external mirror may be provided, to form an external cavity, wherein the external mirror is to reflect light beam generated by the semiconductor laser light source at least partially back into the semiconductor laser light source to create coherence collapse or to reduce coherency of the semiconductor light source to suppress speckle noise, (please see column 8, line 37 to column 9, line 4).  This reference does not teach explicitly that the external mirror in the external cavity has a normal line that is inconsistent with the optical axis.  Fujita et al in the same field of endeavor teaches an external cavity for a semiconductor laser that is comprised of an external reflector, (112, Figure 17 or 113, Figure 18) wherein the external reflector has normal line that is inconsistent with the optical axis.  It would then have been obvious to one skilled in the art to apply the teachings of Kappeler and Fujita et al to modify the holographic observation method to operate the semiconductor light source with an external cavity including a reflector for the benefit of reducing the coherence of the semiconductor laser light source for the benefit of reducing unwanted speckle noise.  
Claim 15 has been amended to include the phrase “reflecting surface configured to directly return the portion of the light beam to the semiconductor laser light source”.  Kappeler in light of Fujita et al teaches that the reflecting surface is to reflect the light back to the laser light source directly, (please see Figure 17 of Fujita et al), in the interpretation stated above.  Specifically, in light of the specification of originally filed, as shown in Figure 9, the reflecting surface reflects light back to the light source via several optical elements.  

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno et al and Masood as applied to claim 15 above, and further in view of the US patent application publication by Teller et al (US 2010/0097534 A1) and US patent application publication by Otera (US 2014/0125967 A1) .
The holographic observation method taught by Tatsuno et al in combination with the teachings of Masood as described in claim 15 above has met all the limitations of the claim.  
With regard to claims 34 and 35, Tatsuno et al teaches that the light beam generated from the semiconductor laser that is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  The drive current is implicitly generated by a drive current supply unit.  In order to allow direct current (D.C.) being provided, a direct current generating unit must implicitly be provided.  As shown in Figure 9(a) of Tatsuno et al teaches that a direct current voltage generating unit is provided.  In order to allow the alternating current (A.C.) an alternating current generating unit must implicitly be provided and such is also taught by Tatsuno et al, (input at point C).  This reference does not teach explicitly to include alternating current voltage generating unit and voltage/current converting unit and does not teach the alternating current component is at least one alternating current of frequency in a range of 100 MHz to 500 MHz, (with regard to claim 35).  Teller et al in the same field of endeavor teaches a drive current supply unit that drives a semiconductor laser (201, Figure 3) wherein the driving current comprises direct current (D.C., 205) superimposed alternating current (A.C., 405) wherein the direct current is generated direct current drive circuit (203, Figure 3) and the alternating current is generated by an alternating current drive signal (403).  Teller et al teaches that the alternating current (405) has a peak voltage of about 3 to 4 volts.  The drive signals for the laser diode the semiconductor laser has a voltage wavefront as shown in Figure 5.  Teller et al also teaches that the frequency of the alternating current is in the range of 400 MHz to 600 MHz, (please see the abstract).  Otera in the same field of endeavor also teaches that it is typical to include a voltage/current converter (28, Figure 2A) to convert the voltage signal to current in order to drive the laser.  It would then have been obvious to apply the teachings of Teller et al and Otera to include a drive current supply unit to include direct current voltage generation unit and alternating current voltage generating unit and a voltage/current converter for the benefit of facilitating a typical drive current supply unit to drive the semiconductor laser.  

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno et al, Kappeler and Fujita et al as applied to claim 15 above, and further in view of the US patent application publication by Teller et al (US 2010/0097534 A1) and US patent application publication by Otera (US 2014/0125967 A1) .
The holographic observation method taught by Tatsuno et al in combination with the teachings of Kappeler et al and Fujita et al as described in claim 15 above has met all the limitations of the claim.  
With regard to claims 34 and 35, Tatsuno et al teaches that the light beam generated from the semiconductor laser that is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  The drive current is implicitly generated by a drive current supply unit.  In order to allow direct current (D.C.) being provided, a direct current generating unit must implicitly be provided.  As shown in Figure 9(a) of Tatsuno et al teaches that a direct current voltage generating unit is provided.  In order to allow the alternating current (A.C.) an alternating current generating unit must implicitly be provided and such is also taught by Tatsuno et al, (input at point C).  This reference does not teach explicitly to include alternating current voltage generating unit and voltage/current converting unit and does not teach the alternating current component is at least one alternating current of frequency in a range of 100 MHz to 500 MHz, (with regard to claim 35).  Teller et al in the same field of endeavor teaches a drive current supply unit that drives a semiconductor laser (201, Figure 3) wherein the driving current comprises direct current (D.C., 205) superimposed alternating current (A.C., 405) wherein the direct current is generated direct current drive circuit (203, Figure 3) and the alternating current is generated by an alternating current drive signal (403).  Teller et al teaches that the alternating current (405) has a peak voltage of about 3 to 4 volts.  The drive signals for the laser diode the semiconductor laser has a voltage wavefront as shown in Figure 5.  Teller et al also teaches that the frequency of the alternating current is in the range of 400 MHz to 600 MHz, (please see the abstract).  Otera in the same field of endeavor also teaches that it is typical to include a voltage/current converter (28, Figure 2A) to convert the voltage signal to current in order to drive the laser.  It would then have been obvious to apply the teachings of Teller et al and Otera to include a drive current supply unit to include direct current voltage generation unit and alternating current voltage generating unit and a voltage/current converter for the benefit of facilitating a typical drive current supply unit to drive the semiconductor laser.  

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno et al and Masood as applied to claim 15 above, and further in view of the US patent application publication by Lurkens (US 2007/0024208 A1).  
The holographic observation method taught by Tatsuno et al in combination with the teachings of Masood as described in claim 15 above has met all the limitations of the claim.  
With regard to claims 36 and 37,  Tatsuno et al teaches that the light beam generated from the semiconductor laser that is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  These references however do not teach explicitly to generating an electric current comprising a direct current superimposed with both an alternating current component in a high frequency range and an alternating current component in a low frequency range.   Lurkens in the same field of endeavor teaches that light source driving electric current may comprise alternating current with high frequency alternating current (Figure 2c) superimposed with low frequency alternating current (Figure 2b) to modify the resultant alternating current with modified spectrum as shown in Figure 2a.  It would then have been obvious to apply the teachings of Lurkens to modify the laser source driving electric current specifically with the alternating current comprise superimposed high frequency alternating current and low frequency alternating current for the benefit of allowing the alternating current has modified spectrum to modify the property of the laser source.  
As for the specific frequency ranges claimed, it is within general level skilled in the art to select the desired frequency ranges to design the alternating current has the desired spectrum character.  

Claims 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuno et al, Kappeler and Fujita et al as applied to claim 15 above, and further in view of the US patent application publication by Lurkens (US 2007/0024208 A1) 
Claims 36 and 37 have been newly added to necessitate the new grounds of rejection.  
The holographic observation method taught by Tatsuno et al in combination with the teachings of Kappeler et al and Fujita et al as described in claim 15 above has met all the limitations of the claim.  
With regard to claims 36 and 37,  Tatsuno et al teaches that the light beam generated from the semiconductor laser that is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  These references however do not teach explicitly to generating an electric current comprising a direct current superimposed with both an alternating current component in a high frequency range and an alternating current component in a low frequency range.   Lurkens in the same field of endeavor teaches that light source driving electric current may comprise alternating current with high frequency alternating current (Figure 2c) superimposed with low frequency alternating current (Figure 2b) to modify the resultant alternating current with modified spectrum as shown in Figure 2a.  It would then have been obvious to apply the teachings of Lurkens to modify the laser source driving electric current specifically with the alternating current comprise superimposed high frequency alternating current and low frequency alternating current for the benefit of allowing the alternating current has modified spectrum to modify the property of the laser source.  
As for the specific frequency ranges claimed, it is within general level skilled in the art to select the desired frequency ranges to design the alternating current has the desired spectrum character.  

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872